UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: December 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 19 Trustees & officers page 43 For more information page 49 To Our Shareholders, The mutual fund industry has seen enormous growth over the last several decades. A good half of all American households are now invested in at least one mutual fund and the industry has grown to more than $8 trillion invested in some 7,000–8,000 mutual funds. With this growth, investors and their financial professionals have had access to an increasing array of investment choices and greater challenges as they try to find the best-performing funds to fit their investment objectives. Morningstar, Inc., a major independent analyst of the mutual fund industry, has provided investors and their advisors with an important evaluation tool since 1985, when it launched its star rating. Based on certain measurements, the Morningstar Rating for funds reflects each funds risk-adjusted return compared to a peer group, designating the results with a certain number of stars, from five stars for the best down to one star. The star ranking system has become the gold standard, with 4- and 5-star funds accounting for the bulk of fund sales. As good, and important, as this ranking measurement has been, we have long taken issue with part of the process that adjusts performance on broker-sold Class A shares for loads or up-front commissions. We have argued that this often does not accurately reflect an A share investors experience, since they increasingly are purchasing A shares in retirement plans and fee-based platforms that waive the up-front fee. We are pleased to report that Morningstar has acknowledged this trend and has added a new rating for Class A shares on a no-load basis, called the Load-Waived A Share rating, that captures the experience of an investor who is not paying a front-end load. This new rating will better assist our plan sponsors, 401(k) plan participants and clients of financial professionals who invest via fee-based platforms or commit to invest more than a certain dollar amount, in evaluating their choice of mutual funds. Since being implemented in early December 2005, the impact on our funds has been terrific. Under the new load-waived rating, 11 of our 32 open-end retail mutual funds increased their ratings to either a 4- or 5-star rank. In total, 12 of our funds now have 4- or 5-star rankings on their load-waived A shares, as of December 31, 2005. We commend Morningstar for its move and urge our shareholders to consider this another tool at your disposal as you and your financial professional are evaluating investment choices. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of December 31, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks a high level of current income consistent with prudent invest- ment risk by investing at least 80% of its assets in a diversified portfolio of income securities. Over the last twelve months * The bond market produced positive returns despite solid economic growth, rising energy prices, and eight interest rate hikes by the Federal Reserve. * Long-term Treasury bonds and mortgage-backed securities posted the best results, while corporate bonds lagged. * The Fund was positioned defensively throughout the year, with higher credit quality and reduced interest rate sensitivity. The total returns for the Fund include the reinvestment of all distributions. The performance data contained within this material represents past performance, which does not guarantee future results. The yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Top 10 issuers 19.1% Federal National Mortgage Assn. 12.4% U.S. Treasury Bond/Notes 5.6% Federal Home Loan Mortgage Corp. 3.1% Federal Home Loan Bank 2.5% Countrywide Home Loans/Countrywide Alternative Loan Trust 2.0% JPMorgan Chase & Co. 0.9% Washington Mutual, Inc. 0.9% Global Signal Trust 0.8% Midland Funding Corp. 0.8% NOVA Chemicals Corp. As a percentage of net assets plus value of preferred shares on December 31. 2005. 1 BY BARRY H. EVANS, CFA, JEFFREY N. GIVEN, CFA, AND HOWARD C. GREENE, CFA, PORTFOLIO MANAGERS, SOVEREIGN ASSET MANAGEMENT LLC MANAGERS REPORT JOHN HANCOCK Income Securities Trust Despite a challenging environment for bonds, the U.S. bond market produced positive results in 2005. The Lehman Brothers U.S.
